                                            Case 3:21-cv-06323-SK Document 6 Filed 08/17/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CENTER FOR BIOLOGICAL                              Case No. 21-cv-06323-SK
                                         DIVERSITY,
                                   8
                                                        Plaintiff,                          ORDER DENYING PRO HAC VICE
                                   9                                                        APPLICATION WITHOUT
                                                 v.                                         PREJUDICE
                                  10
                                         U.S. FISH AND WILDLIFE SERVICE, et
                                  11     al.,                                               Regarding Docket No. 4
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13          Plaintiff filed a pro hac vice application on August 17, 2021. The certificate of good
                                  14   standing filed in connection with the application is no longer valid. Therefore, the Court DENIES
                                  15   the application without prejudice to resubmitting with a valid certificate.
                                  16          IT IS SO ORDERED.
                                  17   Dated: August 17, 2021
                                  18                                                    ______________________________________
                                                                                        SALLIE KIM
                                  19                                                    United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
